*515ORDER
PER CURIAM.
Appellant, Robert Flieger (“movant”), appeals the judgment of the Circuit Court of St. Louis City denying his motion for post-conviction relief pursuant to RSMo section 547.360 (Cum.Supp.1997). In his prior appeal, State v. Flieger, 776 S.W.2d 25 (Mo.App. E.D.1989), we affirmed movant’s conviction and denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous and no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).